Citation Nr: 0728856	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2003, a statement of the case was issued in December 2003, 
and a substantive appeal was received in February 2004.

In accordance with his request in the February 2004 
substantive appeal, the veteran was scheduled for a July 2007 
travel Board hearing and properly notified of the scheduling 
in a June 2007 letter.  However, the veteran failed to report 
for this hearing or provide good cause for his failure to 
appear.

The Board also notes that this case was originally developed 
and adjudicated by the VA RO in Los Angeles, California until 
the case was transferred to the VA RO in San Diego, 
California in January 2007.  All of the actions at the RO 
level discussed in this decision prior to January 2007 
involved the Los Angeles RO.  The January 2007 supplemental 
statement of the case was issued by the San Diego RO.


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  The veteran's in-service illness of 'infectious 
hepatitis' was hepatitis A, was acute in nature, and resolved 
with treatment; the in-service hepatitis was not chronic 
hepatitis C.

3.  Hepatitis C was not manifested during the veteran's 
active duty or for many years thereafter, nor is the 
veteran's current hepatitis C otherwise related to such 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a March 2001 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Additionally, an August 2004 VCAA letter was sent to the 
claimant with more specific notice regarding information and 
evidence to establish entitlement to service connection 
specifically for hepatitis C, including a request to provide 
information regarding exposure to specified risk factors for 
the disease.  The Board notes that the March 2001 letter was 
sent to the appellant prior to the October 2002 rating 
decision and multiple subsequent re-adjudications of this 
case at the RO level.  The August 2004 VCAA letter was sent 
to the appellant prior to the most recent readjudication of 
this case at the RO level in January 2007, associated with 
the issuance of a supplemental statement of the case.  The 
VCAA notice was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2001 and August 2004 VCAA 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in his possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2001 and August 2004 notifying him to submit 
evidence detailing the nature and history of his claimed 
disability.  As the Board finds below that service connection 
is not warranted for the claimed disability, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  In this 
regard, the Board observes that the veteran originally 
reported, including in an October 2000 statement, that he 
received pertinent treatment during service at a U.S. Naval 
Hospital in Long Beach, California.  Records of such 
treatment were not included among the available service 
medical records.

The record reflects that such records in the custody of the 
federal government may have been lost.  Documents of record, 
dated February and March 2001, show that the RO attempted to 
obtain the pertinent records from the U.S. Naval Hospital in 
Long Beach.  In August 2001, the RO learned that this 
facility had closed several years prior.  Another attempt to 
obtain the medical records through the San Diego Naval 
Medical Center was made in October 2001; in November 2001 the 
RO received certification from the San Diego Naval Medical 
Center that a thorough search failed to locate the requested 
records.  In January 2002 the RO initiated a request for the 
National Personnel Records Center (NPRC) to search for the 
pertinent records and, in April 2002 the NPRC reported that 
1971 Long Beach Naval Hospital records were searched but the 
veteran's reports were not found.

Subsequently, a June 2003 lay statement from the veteran's 
former roommate referred to the 1971 in-service hepatitis 
treatment as taking place at a "veteran's hospital in Long 
Beach, California."  This appears to be most likely a mis-
reference, and is inconsistent with the veteran's own 
repeated identification of the U.S. Naval Hospital in Long 
Beach prior to the roommate's statement and again 
subsequently to the roommate's statement, including in May 
2006 correspondence.  Nevertheless, the RO took appropriate 
steps to request any pertinent records from 1971 at the VA 
medical facility in Long Beach.  Documents dated October 
2005, November 2005, April 2006, and May 2006 show the RO's 
efforts and repeated attempts to determine whether any 
pertinent 1971 records may exist at the VA medical facility 
in Long Beach.  Although these inquiries to the VA facility 
in Long Beach did not result in any documented negative 
certification from the facility, the Board finds that pursuit 
of the records through this channel is futile, and no purpose 
would be served by remanding for further development in this 
regard.  The only suggestion that the VA medical facility in 
Long Beach could possess the pertinent 1971 treatment records 
comes from an apparent mistake in the former roommate's lay 
statement, and is inconsistent with the veteran's own 
repeated statements.

The documentation of the 1971 hospitalization the veteran has 
described have been determined to be unobtainable; the Board 
finds that the RO has exhausted all available channels to 
pursue the missing documents and the record reflects that 
further efforts to obtain the documents would be futile.  
38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  The Board believes 
that the proper procedures have been effectively complied 
with and that no useful purpose would be served by remand for 
further notice or development of the record in this case.  
See M21-1MR, Parts II and III.  See Dixon v. Derwinski, 3 Vet 
App. 261 (1992).

The Board further notes that the veteran has been afforded an 
appointment for a VA examination.  The record includes a copy 
of the September 2002 notice letter sent to the veteran by 
QTC medical services notifying him of the late September 2002 
examination appointment; this examination was scheduled to 
evaluate the nature and etiology of the veteran's current 
hepatitis C in connection with this appeal.  The record also 
contains documentation showing that the veteran did not 
report for the examination.  VA is under a statutory duty to 
assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107.  This duty 
includes adequate VA medical examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  However, VA's duty to 
assist a claimant is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The present appeal 
involves medical questions which must be addressed by medical 
personnel.  It is unfortunate that the veteran did not 
cooperate with the examination which was scheduled to assist 
him with his claim.  Perhaps the examination would have 
resulted in evidence which would clarify the medical 
questions involved.  Under the circumstances, the Board must 
proceed with appellate review based on the available evidence 
of record.

The Board acknowledges that the veteran contends that he was 
never notified of the September 2002 VA examination 
appointment.  However, the record contains a notification 
letter sent to the veteran in September 2002, two weeks prior 
to the appointment date.  This letter was sent to the 
veteran's correct address, the same address at which the 
veteran has acknowledges receipt of several other items of VA 
correspondence.  The veteran does not contend that his 
address has changed and his March 2003 notice of disagreement 
expressly confirms that "my address has never changed."  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet.App. 98, 100 
(1998); Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992).  
The Court has also specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in VA operations.  Id.  Thus, the 
Board cannot conclude that the documented and properly 
addressed notification letter did not, in fact, reach the 
veteran.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
The veteran signed a statement, dated July 2005, expressly 
indicating that he had no further evidence or information to 
submit regarding this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.


Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board again notes that a portion of the veteran's service 
medical records may be missing and appear to be possibly 
destroyed or unobtainable.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

In this case, the Board finds that service connection for 
hepatitis C is not warranted.  The veteran contends, in his 
September 2000 filing of this claim, that he was 
"hospitalized a month for hepatitis in 1971" while on 
active duty.  This described medical treatment is not clearly 
documented in the available service medical records.  None of 
the veteran's service medical records contemporaneously show 
this hospitalization or a medical diagnosis of any form of 
hepatitis.  Indeed, the veteran's December 1973 service 
separation examination report shows that the veteran was 
clinically evaluated as normal in all pertinent respects, 
including endocrine, abdomen, neurologic, etc.  No defects or 
abnormalities of the liver were noted by the examiner.  An 
earlier June 1972 examination report has similar clinical 
findings and expressly noted that the veteran had no found 
defects.  Thus, the service medical records strongly suggest 
that trained medical professionals did not believe that the 
veteran suffered from any chronic hepatitis disease at the 
conclusion of his period of active duty service.

The Board does note, however, that there is evidence to 
corroborate the contention that the veteran was treated for 
some form of hepatitis during service.  The veteran's mother 
and an in-service roommate have submitted lay statements, 
dated August 2003 and June 2003 respectively, with testimony 
to the effect that the veteran became seriously ill with a 
form of hepatitis during service.  The Board also notes that 
the June 1972 examination report includes a questionnaire 
filled out by the veteran regarding his own medical history.  
In this questionnaire, the veteran endorses a history of 
"Jaundice or hepatitis."  The veteran's own signed comments 
elsewhere on the examination report describes his 
hospitalization history as "Nov - Dec '71  Long Beach Naval 
infectious hepatitis."

Despite the notation of this history making the examiners 
aware of hepatitis concerns, the June 1972 and December 1973 
examination reports reflect that trained medical examiners 
found no evidence of any hepatitis pathology remaining.  In 
particular, the June 1972 examination report which contains 
this history shows that the examiner expressly contemplated 
the history when reporting normal clinical examination 
findings at that time.  Thus, although the Board accepts that 
the veteran was treated during service for some form of 
hepatitis, the service medical records reflect that the 
illness did not cause chronic disability; the service medical 
records reflect that any such in-service pathology was acute 
in nature and essentially resolved with treatment.

Post-service VA medical records, including a February 2006 
pathology report, indicate that the veteran currently suffers 
from "chronic active hepatitis, consistent with hepatitis C 
virus etiology."  However, the Board notes that the first 
references to a hepatitis C diagnosis in the veteran's 
medical records begin around 1999; the veteran makes no claim 
of an earlier diagnosis and a June 1999 VA medical report 
shows that the veteran first learned of the diagnosis around 
this time.  Thus, the veteran was not diagnosed with 
hepatitis C until 1999 - more than 26 years after discharge 
from service.  This lengthy period without any indication of 
significant symptoms, diagnosis, or treatment for liver 
disease weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).

Moreover, the medical evidence of record simply does not 
suggest any association between the etiology of the current 
hepatitis C with any injury or disease in service.  As 
discussed above, the veteran was properly scheduled for a 
September 2002 VA examination in connection with this appeal, 
but did not report for the examination.  No good cause for 
the failure to report has been submitted.  The Board must now 
base its decision upon the evidence currently of record, 
notwithstanding the fact that the evidence of record may not 
be as adequate or probative as a VA examination report may 
have been.

It is notable that infectious hepatitis is now defined as 
hepatitis A.  See Dorland's Illustrated Medical Dictionary 
837 (30th ed. 2003).  In light of this, the veteran's June 
1972 notation of a history of being told he had "infectious 
hepatitis" strongly suggests a history of hepatitis A and 
does not suggest a history of hepatitis C at that time.  The 
suggestion that the veteran contracted hepatitis A during 
service, and not hepatitis C, is further strengthened by a 
February 1999 VA consultation request slip in which a doctor 
describes that the veteran has a history of "hep A" from 
when the veteran was 19 years old.  The Board notes that the 
veteran was 19 years old in November and December 1971, the 
period he contends he was hospitalized for his in-service 
treatment for hepatitis.

The Board would find a VA examination report with an etiology 
opinion to be instructive on this matter.  Under the 
circumstances of the veteran's failure to report for his 
examination, the Board does observe sufficient indication in 
the record to find that the veteran's in-service bout with 
hepatitis was most likely acute hepatitis A, which resolved 
with treatment and resulted in no chronic disability.  There 
is evidence which suggests that the in-service treatment was 
for the disease now known as hepatitis A, and there is a 
substantial subsequent period of service with no evidence of 
chronicity, recurrence, or follow-up medical attention.  
Multiple examination reports show the veteran to have been 
clinically free of liver disease or other pertinent defects 
through the remainder of his active duty service.  The Board 
also notes the lengthy period of over 26 years following 
discharge without evidence of any chronic liver disease.

There is no evidence to suggest that the veteran manifested 
or was diagnosed with chronic hepatitis C during service or 
for many years following discharge.  The Board acknowledges 
the veteran's contention, first advanced in his September 
2000 filing of this claim, that limited medical understanding 
of hepatitis C at the time of the 1971 episode of hepatitis 
makes it "credible that what I have now stems from that 
earlier episode."  However, there is no medical evidence 
indicating that the veteran had hepatitis C in service; the 
competent evidence indicates that the veteran suffered from 
hepatitis A in service.  The Board finds no basis for finding 
that the veteran had hepatitis C in service in this case 
where there is no competent medical evidence to that effect.  
The Board cannot rely upon the veteran's assertions about the 
state of medical knowledge in 1971 and the likelihood that he 
suffered from hepatitis C despite the contrary indications of 
record.  The Board does not find the veteran's statement in 
this regard to be significantly probative as the veteran is 
not shown to possess the requisite medical expertise.  
Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

Neither can the Board draw its own medical conclusions based 
upon the veteran's suggestion that his hepatitis C is a 
result of his 1971 in-service bout of infectious hepatitis.  
There is no competent medical evidence supporting this 
assertion, and the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions. 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  In any 
event, the Board has noted the veteran's contentions and the 
Board observes that contemporaneous treatment records of the 
veteran's in-service treatment for infectious hepatitis are 
unavailable.  Even considering this, however, the record 
contains no competent indication that the veteran's current 
hepatitis C pathology is causally related to his 'infections 
hepatitis' or 'hepatitis A' illness during service.  Both 
Federal regulation and case law preclude granting service 
connection predicated on a result of speculation or mere 
possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 
Vet.App. 530, 531 (1991).

The Board notes that the veteran was sent a letter in August 
2004 specifically requesting that the veteran provide 
information about any exposure to risk factors for hepatitis 
C, including: organ transplants, blood transfusions, 
hemodialysis, exposure to blood by health care workers, 
intravenous drug use, intranasal cocaine use, high risk 
sexual activity, or other direct percutaneous exposure to 
blood such as tattooing with unsterilized needles.  The 
veteran did not reply directly to this inquiry, but in June 
2005 the veteran returned a form with a signed statement 
indicating that he had no additional evidence to submit or 
identify to support this claim.

Neither the service medical records nor the veteran himself 
suggest the occurrence of any in-service surgeries, blood 
transfusions, accidental exposure to blood by medical 
workers, or high risk sexual activity for the veteran.  
Reviewing the record as it stands, two risk factors for 
hepatitis C are suggested in the evidence.  First, the Board 
observes that the December 1969 service entrance examination 
reflects that the veteran had no tattoos at that time; 
subsequent examination reports show observed tattoos in June 
1972 and December 1973.  This suggests that the veteran 
received tattoos during service and, if the tattoos were 
created with an unsterilized needle, the veteran may have 
experienced a hepatitis C exposure risk factor.  The Board 
has considered this evidence; however, the veteran has made 
no contention regarding tattoos in connection with hepatitis 
C and there is no evidence indicating that the veteran 
received tattoos during service in non-sterile conditions.  
There is no evidence of record suggesting more than a 
speculative possibility that the veteran's current hepatitis 
C may have been caused in connection with the veteran 
receiving tattoos during service.  However, service 
connection may not granted based on speculation or mere 
possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 
Vet.App. 530, 531 (1991).

Significantly, the Board observes that the veteran has 
reported a history of intravenous drug abuse, including 
during his period of active service.  A pair of VA treatment 
records dated August 1997 record this reported history, with 
one showing "[significant] drug use in the 1970's 
[including] iv heroin, cocaine, pcp."  Multiple June 1999 VA 
treatment records show the veteran again described extensive 
drug abuse; one these records shows the veteran described 
"he tried 'everything' in the 70's" and another record 
shows that the veteran "admits to extensive drug use 
history, beginning in the [marine corps] -- using pot, 
shooting heroin and PCP, using LSD and alcohol."  Thus, the 
risk factor for possible exposure to hepatitis C during 
service which is most substantially demonstrated by the 
evidence of record is the veteran's use of intravenous drugs 
and intranasal cocaine during service.  Even if the veteran 
did contract hepatitis C during service as a result of this 
leading risk factor, drug usage of this nature constitutes 
willful misconduct for which service connection cannot be 
granted.  38 C.F.R. § 3.301(d).

The Board observes that some of the veteran's statements, and 
the August 2003 statement from the veteran's mother, suggest 
that the veteran suffered permanent liver damage from the in-
service hepatitis illness in a manner which is possibly 
distinct from the claim of having incurred chronic hepatitis 
C during service.  The claim on appeal, however, is 
specifically for service connection for the veteran's 
currently diagnosed hepatitis C disease, not for any 
undiagnosed residual liver damage.  In any event, as the 
veteran did not report for the scheduled VA examination, 
there is no current medical evidence addressing any other 
chronic liver residuals at this time.

In conclusion, the Board once again acknowledges that the 
record lacks the benefit of a VA examination report with an 
etiology opinion, but the veteran has not demonstrated good 
cause for failing to report to the VA examination appointment 
that was scheduled for him.  Reviewing the record as it 
stands, there is persuasive evidence that the veteran 
contracted 'infectious hepatitis' or 'hepatitis A' during 
service, and there is no competent medical evidence which 
suggests that this in-service illness was actually hepatitis 
C or that the veteran otherwise manifested hepatitis C during 
service.  The preponderance of the evidence is thus against 
the veteran's claim that his current hepatitis C first 
manifested during service.  Moreover, there is no competent 
medical evidence suggesting that the veteran's current 
hepatitis C, which was first diagnosed more than 26 years 
after discharge, was otherwise caused by service.  The 
veteran has not made contentions regarding any in-service 
risk factors for exposure to hepatitis C, and the record 
offers evidence showing only the possible risk factors of 
tattoos and drug abuse during service.  There is no evidence 
to persuasively indicate that the veteran contracted 
hepatitis C due to receiving tattoos, and service connection 
cannot be granted for any disease contracted as the result of 
drug abuse.

The Board acknowledges the lay testimony of the veteran and 
his mother regarding the cause of the veteran's current 
hepatitis C, and the Board understands their belief that the 
hepatitis C is causally linked to his service.  However, 
while such lay testimony is competent to provide evidence 
regarding injury and symptomatology, it is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  In any event, the Board finds that 
the other evidence of record is more probative and persuasive 
in showing that the veteran's in-service hepatitis was acute 
hepatitis A ('infectious hepatitis) and not the chronic 
hepatitis C which was diagnosed 26 years after discharge.

Thus, the Board can find no basis in the available record for 
granting service connection for hepatitis C in this case.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


